DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2019/0153322), and further in view of Bauer* (US 2008/0241529).
Bauer teaches a flame retardant mixture comprising 99.999-98 wt% diorganylphosphinic salts as component (A) and 0.001-2 wt% of iron as component (B) (p. 1, [0016]), teaching (A) to include sodium salts of diorganylphosphinic salts (p. 1, [0014]) and (B) to also include iron salts of diorganylphosphinic salts (p. 1, [0017]), where 12.6 parts of the mixture is blended with 6.6 parts melamine polyphosphate (p. 10, [0207]).  At 98 wt% sodium diethylphosphinate and 2 wt% iron diethylphosphinate, the mixture with melamine polyphosphate suggests a sodium content of about 20,000 ppm and an iron content of about 800 ppm, and an iron/sodium ratio of about 0.04, which falls within the claimed range of 8x10-4 to 21.0.
Therefore, it can be seen that the teachings of Bauer overlap with the claimed composition, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Bauer is prima facie obvious over instant claim 1. 
As to claim 2, Bauer teaches that the flame retardant mixture can comprise 0.0001-99.7999 wt% component (A), 0.0001-99.79999 wt% component (B), 0.1-40 wt% component (C) and 0.1-40 wt% component (D), where component (D) is the synergist listed to include melamine polyphosphate.  When the component (A) is present in an amount of 0.0001 wt%, the sodium content is as low as 0.16 ppm when using sodium diethylphosphinate; therefore, it can be seen that the sodium content suggested by Bauer overlaps with the claimed range of less than 5100 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claims 3-5, Bauer teaches melamine polyphosphate, melamine phosphate (suggesting melamine orthophosphate) and melamine pyrophosphate as functional equivalents (p. 2, [0030]).  Choosing one or a combination of such is prima facie obvious.  Additionally, melamine orthophosphate is a common impurity in melamine pyrophosphate.  Therefore, one of ordinary skill in the art would expect the use of melamine pyrophosphate to inherently incorporate a small amount of orthophosphate.
As to claims 6 and 7, Bauer* teaches that piperazine phosphate and piperazine pyrophosphate are also synergists for phosphinic acid salts, in addition to melamine polyphosphate and melamine pyrophosphate (p. 1, [0017]).  Therefore, using a combination of melamine pyrophosphate and piperazine pyrophosphate is prima facie obvious, as Bauer teaches that these are both synergists for phosphinates.
As to claim 8, assuming a mixture of 6.6 parts melamine pyrophosphate, 12.6 parts of a blend comprising 98 wt% sodium diethylphosphinate and 2 wt% iron diethylphosphinate, the amount of phosphorus derived from pyrophosphoric acid, P1, is 1.34 parts and that derived from the phosphinates, P0, is 2.64 parts, suggesting a ratio of P1/P0=1.34/2.64=0.51.
As to claim 9, the mixture suggested above comprises about 34 wt% melamine polyphosphate.
As to claim 10, the composition also includes zinc borate, which is used in the art as a flame retardant aid (p. 10, [0207]).
As to claim 11, Bauer teaches the inclusion of adhesion promoters, which are known to include surface treatment agents (p. 3, [0075]).
As to claim 12, the composition includes a wax, which can be used in the art as a dust suppressant.
As to claims 13-16, Bauer teaches using the flame retardant in thermoplastic polymers such as polyolefins to prepare molding compounds (p. 5, [0129]), where the molding compounds are used to produce moldings (p. 9, [0201]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766